DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/17/2021, and 12/06/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In Paragraph [0023], Line 2, “method according to an aspect if the invention” should read “method according to an aspect of the invention”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. USPGPUB 2015/0039145 (hereinafter "Yang 1"), in view of Chen et al. USPGPUB 2016/0313716 (hereinafter “Chen”).
Regarding claim 1, Yang 1 teaches a method for operating an electric island power network (10) ([Abstract] “A method of controlling operation of the microgrid”, wherein microgrid is electric island power network, and Paragraph [0019] “The microgrid can be isolated from all power grids, substations, etc. in an island mode by appropriate control of the PCC 122”) having at least one energy generation plant (11, 12) based on renewable energy sources (Paragraph [0019] “The microgrid includes distributed energy resources (DERs)”, Paragraph [0019] “The DERs can include one or more distributed electric generators such as reciprocating engine generator(s) 104, microturbine(s) 106, fuel cell(s) 108, photovoltaic/solar generator(s) 110, wind turbine(s) 112, and other small-scale renewable generators”, wherein examiner interpreted DERs as energy generation plant based on renewable energy),
at least one energy store (14) (Paragraph [0019] “The DERs can include one or more… electrical energy storage devices 114”) and at least one energy consumer (15, 16) (Paragraph [0019] “The microgrid includes… loads 102 within a local area. The loads 102 can be single utility customer, a grouping of several sites, or dispersed sites that operate in a coordinated fashion”, wherein examiner interpreted loads 102 as energy consumer), the method comprising:
defining second operating parameters (30) for the island power network (10) in a time-controlled manner after the expiration of a defined time span over which the frequency of the island power network (10) and the voltage of the island power network (10) have remained within the defined limits (Paragraph [0168] “In the island mode, the main objective for microgrid operation is to maintain system stability and guarantee the critical load service, based on which economic operation can be further achieved”, wherein “based on which economic operation can be further achieved” shows that economic operation is done after maintaining system stability in which Paragraph [0168] “One or more fast responsive DERs such as flywheels can be controlled to respond to system frequency and voltage variation”, wherein examiner interpreted responding to system frequency and voltage variation as keeping voltage and frequency within defined limits, and maintaining stability shows some time span has passed before economic operation),
the second operating parameters (30) being defined such that operating the island power network (10) under the second operating parameters (30) causing the island power network (10) to operate such that the island power network (10) is cost-optimally operated (Paragraph [0026] “the control objective minimizes the operation cost of the microgrid over the defined time window. Microgrid operation cost constraints can include utility grid electricity price, distributed electric generator startup/shutdown/no-load/generation cost, energy storage costs, etc. The constraint set includes the constraints for power balance, generation power output, security, energy storage charge state (charging or discharging), energy storage charging/discharging rates, etc.”, wherein examiner interpreted minimizing operation cost as cost-optimally operated, and wherein examiner interpreted constraints as second operating parameters);
verifying, following the definition of the second operating parameters (30) for the cost-optimal operation of the island power network (10), as to whether the second operating parameters (30) ensure that the frequency of the island power network (10) and the voltage of the island power network (10) are still within the defined limits (Paragraph [0048] “Equation (2) is a power balance equation which ensures the total generation is equal to total load demand in each decision time interval. A correction factor K2 can be set to a value other than one to adjust the power balance”, wherein examiner interpreted ensuring power balance as verifying frequency and voltage are still within the defined limits, and Paragraph [0024-0025], wherein it shows power balancing is done periodically during island mode);
maintaining operation of the island power network (10) based on the second operating parameters (30) if it is verified that the frequency of the island power network (10) and the voltage of the island power network (10) are still within the defined limits (Paragraph [0080] “The output of the DER schedule function is a DER schedule including: the on/off status of the controllable distributed electric generators, renewable power output (when renewable is on/off or continuously controllable), and the charging/discharging/idle status and rate of the electrical energy storage devices. The DER schedule is used by the ED/OPF unit 132 of the microgrid EMS 100 to determine the power set points of the distributed energy resources in real-time operation”, and Paragraph [0081] “Based on the on/off status of the electric generators and the energy storage charging/discharging status and rate included in the DER schedule, the ED/OPF unit 132 minimizes the operation cost of the microgrid for the present time interval (e.g., 5 to 15 minutes) while minimizing the deviation of the energy storage charging/discharging rate… The constraints considered by the ED/OPF unit 132 include power balance, ramping rate, energy storage charging/discharging efficiencies, as well as operating constraints such as line current and node voltage limits in case a detailed network model is available for the microgrid”, and Paragraph [0022-0023] which shows DER schedule is controllable by turning on/off device to maintain operation to keep voltage and frequency within limits, and wherein examiner interpreted DER schedule is used to maintain operation of the microgrid, while minimizing operation costs, and wherein power balance constraint being considered shows verification of frequency and voltage still being in the defined limits).

Yang 1 does not explicitly teach at least one energy generation plant (13) based on conventional energy sources, defining first operating parameters (25) for the island power network (10) in an event-controlled manner in a case in which a frequency of the island power network (10) and/or a voltage of the island power network (10) is outside defined limits, the first operating parameters (25) being defined such that operating the island power network (10) under the first operating parameters (25) causes the frequency of the island power network (10) and the voltage of the island power network (10) to both be within the defined limits; and discontinuing operation based on the second operating parameters (30) of the island power network (10) if the frequency of the island power network (10) and the voltage of the island power network (10) are outside of the defined limits.
However, Chen teaches at least one energy generation plant (13) based on conventional energy sources (Paragraph [0031] “The microgrid system 116, as mentioned above, can include distributed renewable generating resources 108′ (as well as conventional generating unit types) such as, for example… micro turbine units, diesel units, and combined heat & power units”, wherein examiner interpreted micro turbine units, diesel units, combined heat & power units as conventional energy sources),
defining first operating parameters (25) for the island power network (10) in an event-controlled manner in a case in which a frequency of the island power network (10) and/or a voltage of the island power network (10) is outside defined limits (Paragraph [0071] “This ACE control mode is possible only when the microgrid is islanded. This mode of operation enables the regulation of microgrid frequency to within tolerable limits, as ACE is derived based solely on the deviation of frequency from the nominal frequency”, wherein deviation of frequency is interpreted as outside predefined limits),
the first operating parameters (25) being defined such that operating the island power network (10) under the first operating parameters (25) causes the frequency of the island power network (10) and the voltage of the island power network (10) to both be within the defined limits (Paragraph [0071] “the Frequency Control mode function enables monitoring island frequency in the island mode of operation and to take corrective action to restore sufficient responsive reserve for enabling load following resources take responsive action for regulating microgrid frequency to within a desired frequency range”, wherein examiner interpreted resources taking responsive action as being the first operating parameters to keep frequency within limits, and Paragraph [0078] “the Automatic Voltage Control (AVC) function enables monitoring voltage at the microgrid's main interconnect bus to regulate it to within a desired voltage range. The terminal voltage of generating resources is maintained within pre-designated limits to prevent damage and premature equipment wear and tear”, which shows voltage of microgrid’s main interconnect bus is defined to be within limits, and wherein examiner interpreted maintaining of generating resources as a first operating parameter to ensure voltage is within the defined limits);
discontinuing operation based on the second operating parameters (30) of the island power network (10) if the frequency of the island power network (10) and the voltage of the island power network (10) are outside of the defined limits (Paragraph [0086] “Where there is a persistent high voltage violation with the microgrid exporting power, the following steps are taken… If there is still a remaining allocation amount after all eligible resources have been utilized for all priorities, then this indicates there is a need to shut down online resources based on priority. Resources are shut down one by one to allow time for the voltage recovery ensuring an absolute need for additional resources to follow for further improvement in microgrid voltage”, which shows voltage violation in the microgrid, which is interpreted as voltage outside defined limits, and shutting down resources is interpreted as discontinuing operations).
Yang 1, and Chen are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to microgrid energy management system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method of operating an electric island power network comprising defining second operating parameters, as taught by Yang 1, and incorporating the first operating parameters, as taught by Chen.
One of ordinary skill in the art would have been motivated to improve automatically taking actions depending on microgrid’s operating conditions without the need for 24x7 operator (see Paragraph [0008]), as suggested by Chen.

Regarding claim 2, Yang 1, and Chen teaches all of the features with respect to claim 1 as outlined above.
Chen further teaches wherein the first operating parameters (25) are determined so as to ensure a balance between a requested electric power and an available electric power, prioritizing the energy generation plants (11, 12, 13) and the at least one energy store (14) (Paragraph [0033] “Since a microgrid system 116 requires that generation and load closely balance moment by moment, frequent adjustments to the output of resources 108′ can be continuously made by the SGC 122 and SGD 124. In some embodiments for example, the balance can be judged by measuring the system frequency. For example, if system frequency is increasing, more power is being generated than used within the microgrid system 116 and the SGC 122 can direct energy to energy storage systems or output energy to the external macrogrid energy delivery system 100. If the system frequency is decreasing, more load is on the microgrid system 116 than the instantaneous generation can provide, and the SGC 122 can draw more energy from reserves or from the external macrogrid energy delivery system 100”, wherein examiner interpreted load as requested electric power, and generation as available electric power, and adjustments to the output of resources as first operating parameters so that a balance between requested electric power and available electric power can be maintained; furthermore, generating resources 108’ are energy generation plants (see Paragraph [0031]), and generating and storing energy is interpreted as prioritizing energy generation plants and energy store).

Regarding claim 5, Yang 1, and Chen teaches all of the features with respect to claim 1 as outlined above.
Chen further teaches wherein the first operating parameters (25) are determined heuristically (Paragraph [0033] “Since a microgrid system 116 requires that generation and load closely balance moment by moment, frequent adjustments to the output of resources 108′ can be continuously made by the SGC 122 and SGD 124”, wherein examiner interpreted frequent adjustments to the output of resources as heuristically determining first operating parameters to maintain balance in the microgrid).

Regarding claim 6, Yang 1, and Chen teaches all of the features with respect to claim 1 as outlined above.
Yang 1 further teaches wherein the second operating parameters (30) are determined through optimization of a cost function (Paragraph [0026] “The DER schedule unit 130 included in or associated with the microgrid EMS 100 implements the DER schedule function to generate a DER schedule that satisfies a control objective for the defined time window of interest. In one embodiment, the control objective minimizes the operation cost of the microgrid over the defined time window”, Paragraph [0028] “the forward-looking DER schedule function implemented by the DER schedule unit 130 included in or associated with the microgrid EMS 100 satisfies the following cost control objective…” and Paragraph [0028] “According to equation (1) the control objective implemented by the DER schedule function minimizes operation cost of the microgrid”, wherein examiner interpreted DER schedule function as cost function, and the Paragraphs [0027-0066] describes the DER schedule function, which also includes various constraints which are second operating parameters).

Regarding claim 8, Yang 1, and Chen teaches all of the features with respect to claim 1 as outlined above.
Yang 1 further teaches wherein the second operating parameters (30) following a renewed definition of the first operating parameters (25) are only determined after expiration of a defined waiting time (Paragraph [0168] “In the island mode, the main objective for microgrid operation is to maintain system stability and guarantee the critical load service, based on which economic operation can be further achieved”, Paragraph [0146] “the microgrid EMS 100 executes the DER objective function at the normally scheduled interval (e.g. every 1 or 2 hours, with a 24 hour forward-looking window) and then executes the ED/OPF objective function based in part on the new (regularly scheduled) DER schedule (Blocks 330, 320)”, wherein examiner interpreted DER objective function as second operating parameters which are executed at scheduled interval, which shows the defined waiting time, and they are only executed after the microgrid is at a system stability, which shows first operating parameters).

Claims 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. USPGPUB 2015/0039145 (hereinafter "Yang 1"), in view of Chen et al. USPGPUB 2016/0313716 (hereinafter “Chen”) as applied to claims 1-2, 5-6, and 8, further in view of Yang et al. USPGPUB 2019/0140477 (hereinafter “Yang 2”).
Regarding claim 3, Yang 1, and Chen teaches all of the features with respect to claim 2 as outlined above.
Chen further teaches the at least one energy store (14) is utilized with a higher priority for providing the requested electric power than the at least one energy generation plant (13) based on conventional energy sources (Paragraph [0115] “the battery resources will be primarily controlled for correcting voltage violation and maybe deviate from following demand charge management schedules”, wherein battery resources primarily controlled is interpreted as energy store utilized with higher priority, and correcting voltage violation as requested electric power).
The combination does not explicitly teach wherein the at least one energy generation plant (11, 12) based on renewable energy sources is utilized with a higher priority for providing the requested electric power than the at least one energy store (14).
However, Yang 2 teaches wherein the at least one energy generation plant (11, 12) based on renewable energy sources is utilized with a higher priority for providing the requested electric power than the at least one energy store (14) (Paragraph [0012] “The micro-grid system may further include a set of batteries switchably communicating with the micro-grid , and the electronic controller may operate to prioritize the use of other sources of real power with respect to use of the batteries according to the cost of other resources and a rate of cycling between battery charging and discharging”, wherein other resources include renewable resources).
Yang 1, Chen, and Yang 2 are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to microgrid energy management system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method of operating an electric island power network, as taught by Yang 1, and Chen, and incorporating the renewable energy sources are utilized with higher priority than energy store, as taught by Yang 2.
One of ordinary skill in the art would have been motivated to improve efficiency of power generation, as suggested by Yang 2 (Paragraph [0004] “The present invention provides a sophisticated control for micro-grid components that not only better coordinates these components for efficient energy usage but also takes advantage of the availability of different energy sources to manage power factors integrated into the control of the micro-grid further improving efficiency of power generation”).

Regarding claim 7, Yang 1, and Chen teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach wherein during the optimization of the cost function the at least one energy generation plant (11, 12) based on renewable energy sources is always maximally utilized for providing the requested electric power, and with respect to the cost function, the costs of the at least one energy generation plant (11, 12) based on renewable energy sources are not taken into account.
However, Yang 2 teaches wherein during the optimization of the cost function the at least one energy generation plant (11, 12) based on renewable energy sources is always maximally utilized for providing the requested electric power (Paragraph [0030] “Real power resources include utility grid, renewable resources, distributed generators, and energy storage devices. Reactive power resources include the utility grid, renewable resources, and capacitors, The optimal solution achieves the most economic dispatch of real and reactive power output among all these resources, such as optimal real and reactive power dispatch for renewable resources to reduce the power factor penalty cost from utilities”, wherein Paragraph [0035] “Equation (2) is the real power balance equation; that is, the total real power supply should be equal to total real power load consumption”, and Paragraph [0036] “Equation (2) is the reactive power balance equation; that is, the total reactive power supply should be equal to total reactive power load consumption”, wherein real and reactive power are balanced, which are generated by renewable resources, therefore renewable resources are interpreted to be maximally utilized, and load consumption is interpreted as requested electric power, and Paragraph [0006]), and
with respect to the cost function, the costs of the at least one energy generation plant (11, 12) based on renewable energy sources are not taken into account (Paragraph [0004] “This control methodology (1) explores the potential capability of converters associated with renewable resources in the reactive power support to achieve their full utilization, (2) takes into account the battery's charging and discharging efficiencies in a realistic manner, and (3) enables the interaction between the micro-grid and the utility power grid to achieve the active participation of the micro-grid in the utility grid operation and reduce the micro-grid operation cost”, and Paragraph [0029] “The optimization problem formulation is shown in Equations (1)-(17) below. This formulation assigns costs to each of: (1) power from the grid 22; (2) the operation of the energy storage devices (batteries 16 and capacitor banks 18); (3) and power from multiple distributed generators 14. In this embodiment, the cost of real power from renewable energy sources 12 is considered to be free”, wherein examiner interpreted cost of real power from renewable energy sources considered to be free as not taking renewable energy source into account).
Yang 1, Chen, and Yang 2 are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to microgrid energy management system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method of operating an electric island power network, as taught by Yang 1, and Chen, and incorporating renewable energy sources maximally utilized, as taught by Yang 2.
One of ordinary skill in the art would have been motivated to improve efficiency of power generation, as suggested by Yang 2 (Paragraph [0004] “The present invention provides a sophisticated control for micro-grid components that not only better coordinates these components for efficient energy usage but also takes advantage of the availability of different energy sources to manage power factors integrated into the control of the micro-grid further improving efficiency of power generation”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. USPGPUB 2015/0039145 (hereinafter "Yang 1"), in view of Chen et al. USPGPUB 2016/0313716 (hereinafter “Chen”), in view of Yang et al. USPGPUB 2019/0140477 (hereinafter “Yang 2”), further in view of KAWACHI et al. USPGPUB 2019/0296551 (hereinafter “KAWACHI”).
Regarding claim 4, Yang 1, Chen, and Yang 2 teaches all of the features with respect to claim 3 as outlined above.
Yang 2 further teaches wherein the requested electric power comprises an active power component and a reactive power component (Paragraph [0036] “Equation (2) is the reactive power balance equation; that is, the total reactive power supply should be equal to total reactive power load consumption”, and Paragraph [0035] “Equation (2) is the real power balance equation; that is, the total real power supply should be equal to total real power load consumption” wherein load consumption is interpreted as requested electric power, and it includes real and reactive power components),
initially power potentials of the at least one energy generation plant (11, 12) based on renewable energy sources, then power potentials of the at least one energy store (14) and, if necessary, power potentials of the at least one energy generation plant (13) based on conventional energy sources are utilized for providing the active power component of the requested electric power (Paragraph [0030] “Real power resources include utility grid, renewable resources, distributed generators, and energy storage devices”, which shows all three sources for active power resources, and wherein utility grid is conventional energy sources, and Paragraph [0030] “The optimal solution achieves the most economic dispatch of real and reactive power output among all these resources, such as optimal real and reactive power dispatch for renewable resources to reduce the power factor penalty cost from utilities”, and Paragraph [0029] “the cost of real power from renewable energy sources 12 is considered to be free”, and Paragraph [0029] “The constraints (Equs. (2)-(17)) include the real power balance, reactive power balance, capacity limits for the renewable resources and batteries, constraints of battery charging/discharging statuses and operation numbers, the constraint of capacitor operation limit, and constraints for status/decision variables”, wherein examiner interpreted power balance based on renewable sources and energy storage as being used initially, and optimizing economic dispatch between all three resources as using conventional energy sources when it is necessary for economic optimization, and conventional generators 14, which includes Paragraph [0020] “stationary turbine generators (for example, using natural gas or the like)”, cogeneration systems, and the like is included in utility grid 22 as seen in Fig. 1).
The combination does not explicitly teach in a case in which the reactive power provided deviates from the reactive power component of the requested electric power by more than a limit value, the provided reactive power is adjusted by changing the operation of the at least one energy store (14) so that the provided reactive power deviates from the reactive power component of the requested electric power by not more than the limit value.
However, KAWACHI teaches in a case in which the reactive power provided deviates from the reactive power component of the requested electric power by more than a limit value, the provided reactive power is adjusted by changing the operation of the at least one energy store (14) so that the provided reactive power deviates from the reactive power component of the requested electric power by not more than the limit value (Paragraph [0049] “In addition, when the reactive power command value received from the external control device 3 deviates from the allowable range of the reactive power output prescribed based on the limit value derived by the limit value deriver, the command value adjuster 330 may limit the reactive power command value to be within the allowable range. In this way, even though the reactive power command value received from the external control device 3 deviates from the allowable range of the reactive power output, the reactive power control device 1 can limit a reactive power command value to be output to be within the allowable range”, Paragraph [0052] “the limit value deriver 320 may derive the limit value of the reactive power output, which is output by one or a plurality of PCSs 20”, wherein PCSs include Paragraph [0143] “various forms such as capacitors, DC transmission lines, and storage batteries may be considered as the device on the DC side of the PCS 20”, wherein the reactive power output by PCSs is adjusted to be within limits based on the output reactive power of PCS).
Yang 1, Chen, Yang 2, and KAWACHI are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to reactive power control.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method of operating an electric island power network, as taught by Yang 1, Chen, and Yang 2, and incorporating the reactive power deviation adjustment, as taught by KAWACHI.
One of ordinary skill in the art would have been motivated to improve voltages from not fluctuating from the allowable range, as suggested by KAWACHI (Paragraph [0003] “even though the synthesized output from the power conversion device is adjusted so as not to exceed the rated capacity, since an output terminal voltage of the power conversion device fluctuates due to fluctuation and the like of the impedance of the power system side, a voltage may not be suppressed within an allowable range”).

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
	Fazeli [USPGPUB 2019/0190274] teaches a micro-grid energy management system is provided which can operate and regulate power, voltage, frequency and phase to a load in both grid-connected and islanded mode.
	JUNG et al. [USPGPUB 2018/0248374] teaches a stand-alone micro-grid autonomous control system including: at least one battery system directly changing a reference frequency thereof according to a charge amount, and providing power having the changed reference frequency.
	Aubert et al. [USPGPUB 2017/0187188] teaches a method for controlling an electrical microgrid (1) comprising a renewable power source (3), delivering, to the microgrid (1), a first power that is controlled by droop control, and capable of synchronously operating in parallel with a synchronous power source (2)
Berard [USPGPUB 2016/0329713] teaches a method of determining mode of operation of the microgrid, determining power load, and based on operation and power load of microgrid, adjust a frequency of a voltage of a power interface device to control microgrid elements.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./Examiner, Art Unit 2119 

                                                                                                                                                                                                       /MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119